DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, line 3, “obtaining a auditory brainstem recording” should be -- obtaining an auditory brainstem recording--.
In claim 6, line 2, “(DPOAE.” should be --(DPOAE).—.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the forehead" in line 3 and “the ear canal” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 inherit the deficiencies of claim 1 and are likewise rejected.
Claims 2, 5, 7, and 8 appear to claim results of a test. The claim of a result that is not yet determined renders the claim unclear. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation below 25 dB, and the claim also recites below 20 dB which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 5 and 7 recites the limitation “those tests” in line 3. It is unclear which tests are being referenced as claim 5 only recites testing in line 2 and claim 7 only recites “test” in line 2.
Claim 8 recites the result of an audiogram test. However, there has been no audiogram test performed in the preceding claim, which renders the claim unclear. 
Claim 12 recites the limitation "the ear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An analysis of the claim is as follows.
Step 1: Claim 1 is directed to a method, which is a statutory category of invention.
Step 2A, prong 1: Claim 1 recites limitations directed to an abstract idea. Claim 1 recites the process of determining an amplitude to a Summating Potential (SP) and an Action Potential (AP), determining a ratio of SP to AP, comparing the SP/AP ratio to a reference ratio, and identifying a subject who has an SP/AP ration above the reference ratio as having cochlear synaptopathy. These limitations, under broadest reasonable interpretation, fall within the mental process grouping of abstract idea. It would be practically performable in a human mind or with pen and paper to perform the determination, comparison, and identification steps. The determination, comparison, and identification steps is akin to observation, evaluation, or judgement that defines the mental process grouping. Thus claim 1 is directed to an abstract idea.
Step 2A, prong 2: Claim 1 recites the additional element of obtaining a recording from electrodes. However, this can be considered as insignificant extra-solution activity as this is mere pre-solution data gathering.
Notably, the additional element recited in claim 1 does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. 
Thus, claim 1 does not integrate the abstract idea into a practical application.
Step 2B: When considering the claims individually or in combination, the claim does not recite additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above with respect to integrating the abstract idea into practical application, the additional element of obtaining a recording from electrodes can be considered as insignificant extra-solution activity as this is mere pre-solution data gathering and does not impose meaningful limits to the abstract idea.
Claims 2, 4, 5, and 7 recites the step of performing some kind of test on a subject. However, this can be considered as insignificant extra-solution activity as this is mere pre-solution data gathering. Thus claims 2, 5, and 7 do not add any components that can be considered significantly more than the abstract idea.
Claims 3, 6, and 8 only further define the tests mentioned in claims 1, 2, and 5. Thus they do not add anything that can be considered more than the abstract idea. 
Claims 9 and 11 recite the step of selecting the subject for treatment. However, the step of selecting can still be considered as a mental process. Thus, claim 9 merely adds another abstract idea to the abstract idea of claim 1 and thus does add anything significantly more than the abstract ideas. 
Claims 10 and 12 recite a step that can be considered more than the abstract idea. Incorporating the treatment step into claim 1 would overcome the 101 rejection.



Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, the closest prior art found are US 2013/0030321 (Zhang), “Dynamics of cochlear synaptopathy after acoustic overexposure” by Liberman et al. (hereainfer Liberman), and “Age-related Cochlear Synaptopathy: An Early Onset Contributor to Auditory Funcitonal Decline by Sergeyenko et al.” (hereinafter Sergeyenko).
Zhang discloses a method of detecting cochlear synaptopathy in a subject, the method comprising: obtaining a auditory brainstem recording using a first electrode placed on the forehead of the subject (the measurement of the auditory brainstem responses, by means of electrode 70 that is placed on the forehead, for use in subjects; paragraphs [0021]-[0022], [0027], [0047]), determining an Action Potential AP (an action potential wave is recorded; paragraph [0022]) in response to 100 microsecond clicks (with a click pulse width of 100 microseconds; paragraph [0021]). Zhang does not teach or fairly suggest a method of detecting cochlear synaptopathy in a subject, the method comprising a second electrode placed in the ear canal of the subject (Zhang teaches that the electrodes is placed within the concha; paragraph [0019], and not in the ear canal; paragraphs [0036], [0046]), determining an amplitude of a Summating Potential (SP) and an Action Potential (AP) in response to 100 microsecond clicks of alternating polarity, at 94.5 dBnHL and 9.1 Hz; determining a ratio of SP to AP; and comparing the SP/ AP 
Liberman discloses a method of detecting cochlear synaptopathy in a subject (cochlear synaptopathy is determined in mice; page 4, first paragraph), the method comprising: obtaining an auditory brainstem recording (ABRs were recorded; page 1, in section titled ‘Cochlear Function Testing’). Liberman does not teach or fairly suggest; using a first electrode placed on the forehead of the subject, and a second electrode placed in the ear canal of the subject; determining an amplitude of a Summating Potential (SP) and an Action Potential (AP) in response to 100 microsecond clicks of alternating polarity, at 94.5 dBnHL and 9.1 Hz;  determining a ratio of SP to AP; and comparing the SP/AP ratio to a reference ratio; and identifying a subject who has an SP/AP ratio above the reference ratio as having cochlear synaptopathy.
Sergeyenko discloses a method of detecting cochlear synaptopathy in a subject (characterizing age-related cochlear synaptic degeneration in mice; abstract), the method comprising: obtaining a auditory brainstem recording (auditory brainstem responses were assessed; abstract); determining an amplitude of a Summating Potential SP (the summating potential amplitudes were obtained; page 13688, figure 2; page 13689, fourth paragraph). Sergeyenko does not teach or fairly suggest; obtaining an auditory brainstem recording using a first electrode placed on the forehead of the subject, and a second electrode placed in the ear canal of the subject; determining an amplitude of a Summating Potential SP and an Action Potential (AP) in response to 100 microsecond clicks of alternating polarity, at 94.5 dBnHL and 9.1 Hz; determining a ratio of SP to AP; and comparing the SP/ AP ratio to a reference ratio; and 
The art does not teach or suggest modifying Zhang, Liberman, and Sergeyenko so that the method uses a first electrode placed on the forehead of the subject, and a second electrode placed in the ear canal of the subject to determine an amplitude of a Summating Potential and an Action Potential in response to 100 microsecond clicks of alternating polarity, at 94.5 dBnHL and 9.1 Hz and identifying a subject who has an SP/AP ratio above a reference ratio as having cochlear synaptopathy because the references fail to disclose all elements of the claimed method.
Claims 2-12 are dependent on allowable matter from claim 1 and would be allowable once the 112 and 101 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791   


/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791